Name: Commission Regulation (EEC) No 1516/78 of 30 June 1978 on adjustments to monetary compensatory amounts fixed in advance and repealing Regulation (EEC) No 651/78
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 7 . 78 Official Journal of the European Communities No L 178/63 COMMISSION REGULATION (EEC) No 1516/78 of 30 June 1978 on adjustments to monetary compensatory amounts fixed in advance and repealing Regulation (EEC) No 651/78 (EEC) No 651 /78 of 31 March 1978 on the obligatory alterations to be made to monetary compensatory amounts fixed in advance (4) ; whereas that Regulation &gt; must therefore be repealed with effect from the date on which this Regulation enters into force ; Whereas the measures provided for in this Regulation are in accordance with the opinions of all the relevant management committees, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Haying regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 557/76 (2), and in particular Article 6 thereof, Whereas Commission Regulation (EEC) No 243/78 of 1 February 1978 (3) provides for the advance fixing of monetary compensatory amounts ; whereas Article 7 thereof states that monetary compensatory amounts fixed in advance shall be adjusted under certain condi ­ tions ; whereas it is necessary to specify how such adjustments will operate ; Whereas in particular Article 7 (2) 6f the said Regula ­ tion provides for the optional adjustment of the mone ­ tary compensatory amount fixed in advance, and espe ­ cially :  where the levy or refund is adjusted following a change in prices, or  when a new representative rate comes into force ; Whereas in the beef and veal, pigmeat and eggs and poultrymeat sectors there is no adjustment of the levy or refund fixed in advance in the event of a change in the price level expressed in units of account ; whereas, consequently, the first indent of the said paragraph 2 does not apply in these cases ; Whereas on the other hand, in those sectors in which adjustments may be made, adjustments to monetary compensatory amounts should be linked to those applicable, where appropriate, to levies or refunds fixed in advance and to which the monetary compen ­ satory amounts fixed in advance are related ; Whereas the option provided for in the second indent of the said paragraph 2 should not be used to help stabilize the amounts fixed in advance ; Whereas for reasons of clarity this Regulation incor ­ porates the provisions of Commission Regulation Article 1 1 . The adjustments referred to in Article 7 ( 1 ) of Regulation (EEC) No 243/78 shall be made on the basis of the representative rate  applicable at the time of completion of the customs import or export formalities, and  fixed before the submission of the application for advance fixing of the monetary compensatory amount. 2. The amounts of the adjustments provided for in paragraph 1 shall be fixed in accordance with the procedure for fixing monetary compensatory amounts. 3. As regards non-Annex II products, the monetary compensatory amounts fixed in advance shall be adjusted in accordance with the rules for adjusting the monetary compensatory amount applicable to the basic product covered by the advance fixing certifi ­ cate, which is taken into consideration when deciding on the date of advance fixing. Article 2 1 . Monetary compensatory amounts fixed in advance shall be adjusted pursuant to Article 7 (2) of Regulation (EEC) No 243/78 , to the extent that, following a change in the price level expressed in units of account, levies or, where appropriate, refunds fixed in advance, are adjusted for products falling within the cereals, sugar or milk and milk products sectors. In all other cases the abovementioned provi ­ sion shall not apply.0) OJ No L 106, 12. 5. 1971 , p. 1 . (2) OJ No L 67, 15. 3 . 1976, p. 1 . (3) OJ No L 37, 7. 2. 1978, p. 5. (4) OJ No L 86, 1 . 4. 1978 , p. 41 . No L 178 /64 Official Journal of the European Communities 1 . 7. 78 3 . Adjustments under Article 7 ( 1 ) and (2) of Regula ­ tion (EEC) No 243/78 shall be made by applying one or more coefficients to the amount referred to at Article 1 (2) (a) of that Regulation . No change shall be made in the other elements fixed in advance referred to in Article 1 (2) (b) of that Regulation . 2 . For the purposes of this Regulation , the applica ­ tion of morithly increases in the cereals sectors shall not be considered as an adjustment of levies and refunds fixed in advance . 3 . No adjustment shall be made for non-Annex II products . Article 3 1 . Any adjustment to be made pursuant to Article 7 (2) of Regulation (EEC) No 243/78 shall be made on the basis of the price and the representative rate valid at the time of completion of the customs import or export formalities . 2. The adjustment under Article 7 ( 1 ) of Regulation (EEC) No 243/78 shall be altered when there is an adjustment under Article 7 (2) thereof. Article 4 Regulation (EEC) No 651 /78 is hereby repealed. Article 5 This Regulation shall enter into force on 1 July 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 30 June 1978 . ; For the Commission Finn GUNDELACH Vice-President